Citation Nr: 0707517	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-24 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran was in beleaguered status from December 1941 to 
July 1942; he was a prisoner of war from April 1942 to July 
1942; he had recognized guerrilla service from June 1945 to 
December 1945; and he served in the Philippine Commonwealth 
Army from December 1945 to April 1946.   The veteran died in 
October 1980.  The appellant is his widow.

This matters is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision in February 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is not relevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 


FINDINGS OF FACT

1. In a rating decision in April 1999, the RO denied the 
claim for service connection for the veteran's cause of 
death; after the appellant was notified of the adverse 
determination and of her procedural and appellate rights, she 
did not timely file an appeal of the adverse determination. 

2. The additional evidence presented since the rating 
decision in April 1999 by the RO is either cumulative or 
redundant of evidence previously considered, or when 
considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim, or 
the evidence does not raise a reasonable possibility of 
substantiating the claim.



CONCLUSIONS OF LAW

1. The rating decision in April 1999 by the RO, denying the 
claim of service connection for the veteran's cause of death, 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104 (2006).

2. New and material evidence has not been presented to reopen 
the claim of service connection for the veteran's cause of 
death.   38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in December 2004.  The appellant was informed that she had to 
submit new and material evidence to reopen her claim, as well 
as the type of evidence required to reopen the underlying 
claim of service connection for the cause of death, namely, 
evidence that the veteran died from a service-connected 
disability.  The appellant was informed that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that she could submit private medical records 
or authorize VA to obtain the records on her behalf.  She was 
asked to submit any evidence in her possession that pertained 
to the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of service connection claim 
except for the degree of disability assignable and the 
provision for an effective date); and of Kent v. Nicholson, 
20 Vet. App. 1 (2006) (the elements of a new and material 
evidence claim). 

To the extent that the VCAA notice did not inform the 
appellant of the degree of disability assignable or of the 
provision for the effective date, as the claim is denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
with respect to any defect in the VCAA notice required under 
Dingess.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The duty to assist includes providing 
a medical examination or opinion when such is necessary to 
make a decision on the claim.  In the absence of evidence of 
that the veteran's death was due to service related disease 
or injury, a VA medical opinion is not warranted.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As the appellant 
has not identified any additional evidence pertinent to her 
claims, not already of record, and as there are no additional 
records to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural and Factual Background

The record shows that the RO had originally denied the claim 
of service connection for the cause of the veteran's death in 
a rating decision in April 1999.  The RO denied the claim 
because the cause of the veteran's death as listed on the 
death certificate was unrelated to service and the service-
connected disability did not cause or contribute to the cause 
of the veteran's death.  After the appellant was notified of 
the adverse determination and of her procedural and appellate 
rights, she 


did not appeal the adverse determination.  By operation of 
law, the rating decision, denying the claim of service 
connection for the veteran's death, became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a). 

The evidence of record and considered by the RO at the time 
of the rating decision in April 1999 is summarized as 
follows.  

The death certificate shows that the veteran died on October 
[redacted], 1980, at the age of 64.  The cause of death was 
cardiorespiratory arrest due to pneumonia and pulmonary 
tuberculosis was listed as contributing to the cause of the 
veteran's death.  

At the time of the veteran's death, service connection was in 
effect for residuals of a gun shot wound of the left forearm, 
which was rated 20 percent disabling. 

The service medical records contain no complaint, finding, or 
history of a respiratory disorder to include pneumonia or 
pulmonary tuberculosis.  

After service, in August 1955, a private physician reported 
that in February 1947 the veteran had weaken breath sounds in 
the interscapular region.  On VA examination in September 
1955, there was no respiratory system abnormality and a chest 
X-ray was normal.  On VA hospitalization in 1974, the 
diagnosis was pulmonary tuberculosis, which had started three 
years earlier.  

A copy of the marriage certificate between the veteran and 
the appellant.  

The Current New and Material Evidence Claim

An unappealed rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim.  38 
U.S.C.A. § 5108.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

The appellant filed the current application to reopen the 
claim in October 2000. 

The Additional Evidence and Analysis

The additional evidence consists of the following documents: 
statements by the appellant, a copy of her marriage 
certificate, a copy of the death certificate, a joint 
affidavit by witnesses who averred that the veteran and the 
appellant were married,  to the appellant, Philippine Army 
records, a statement from the veteran's son, and a medical 
statement from R.F.S., MD. 

The copies of the marriage certificate and of the death 
certificate and of the Philippine Army records are not new 
and material evidence because of redundancy, that is, the 
documents were previously of record and considered by the RO 
in the rating decision of April 1999.

The joint affidavit, pertaining to the marriage of the 
veteran and the appellant is not new and material evidence 
because it is cumulative, that is, it relates to a fact the 
RO had previously accepted as established in the rating 
decision of April 1999, that is, a valid marriage between the 
veteran and the appellant, based on the evidence then of 
record, that is, a copy of the marriage certificate between 
the veteran and the appellant. 

The statements of the appellant to the extent she associated 
the veteran's fatal illness to service, including his 
experience as a prisoner of war is not new and material 
evidence because a lay person is not competent to offer an 
opinion that requires medical expertise, and consequently the 
statements do not constitute new and material evidence to 
reopen the claim, and therefore does not raise a reasonable 
possibility of substantiating the claim.  Moray v. Brown, 
5 Vet. App. 211, 214 (1995) (holding that lay assertions of 
medical causation cannot serve as a predicate to reopen a 
previously denied claim).

The statement of the son that the veteran was suffering from 
many ailments at the time of his death is not new and 
material evidence because it does not relate to an 
unestablished fact necessary to substantiate the claim, 
namely, that the fatal pneumonia and pulmonary tuberculosis 
were related to an injury, disease, or event causing injury 
or disease of service origin or that the service-connected 
wound residuals of the left forearm contributed to the 
veteran's death. 

As for the medical statement from R.F.S., MD, who state that 
the veteran had been treated for acute bronchitis and 
pulmonary infections in 1947 and 1948, the evidence is not 
new and material because it does not relate to an 
unestablished fact necessary to substantiate the claim, 
namely, that the fatal pneumonia and pulmonary tuberculosis 
were related to an injury, disease, or event causing injury 
or disease of service origin or that the service-connected 
wound residuals of the left forearm contributed to the 
veteran's death.  

For the above reasons, the additional evidence is not new and 
material.  Therefore, the claim is not reopened.
                                                                         
(The Order follows on the next page).


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for the 
veteran's cause of death is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


